1                                    UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                     ***
      SECURITIES AND EXCHANGE
4     COMMISSION,
5                          Plaintiffs,                   2:19-cv-01515-APG-VCF
                                                         ORDER
6     vs.
      JOHN F. THOMAS, et al.,
7
                           Defendants.
8

9
            Before the court are the Motion to Withdraw as Counsel of Record (ECF No. 69) and Motion to
10
     Withdraw Appearance (ECF No. 70).
11
            Accordingly,
12
            IT IS HEREBY ORDERED that a hearing on the Motion to Withdraw as Counsel of Record (ECF
13
     No. 69) and Motion to Withdraw Appearance (ECF No. 70) is scheduled for 10:30 AM, April 17, 2020,
14
     in Courtroom 3D.
15
            IT IS FURTHER ORDERED that a managing agent, director, or officer of Einstein Sports
16
     Advisory, LLC, QSA, LLC, Vegas Basketball Club, LLC, Vegas Football Club, LLC, Wellington Sports
17
     Club, LLC, and Welscorp, Inc., must appear in person at the hearing scheduled for 10:30 AM, April 17,
18
     2020, in Courtroom 3D.
19
            IT IS FURTHER ORDERED that John Thomas and Thomas Becker must appear in person at the
20
     hearing scheduled for 10:30 AM, April 17, 2020, in Courtroom 3D.
21
            IT IS FURTHER ORDERED that Mr. Crane M. Pomerantz must mail a copy of this order to John
22
     Thomas, Thomas Becker, and to a managing agent, director, or officer of Einstein Sports Advisory, LLC,
23
     QSA, LLC, Vegas Basketball Club, LLC, Vegas Football Club, LLC, Wellington Sports Club, LLC, and
24

25
1    Welscorp, Inc. Mr. Pomerantz must file his certificate of service on this order to his clients, on or before

2    March 19, 2020.

3           DATED this 13th day of March, 2020.
                                                                  _________________________
4                                                                 CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
